BOARDMAN, EDWARD F., (Ret.) Judge.
Appellant appeals the judgment and sentence resulting from his plea of nolo con-tendere to possession of a controlled substance in excess of twenty grams.
After a review of the record and the law, we find no error in the judgment and sentence. Accordingly, the judgment and sentence are affirmed.
However, we do find error in the court’s assessment of $220.00 costs against appellant pursuant to section 27.3455, Florida Statutes (1985), without prior determination of appellant’s ability to pay. See Blanton v. State, 501 So.2d 181 (Fla. 2d DCA 1987). We, therefore, strike the assessment of costs, but otherwise affirm the judgment and sentence.
DANAHY, C.J., and LEHAN, J., concur.